DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive. 
Applicant argues that the amendment to add the shape limitation of the product deems claim 8 to be allowable over the cited prior art. Though Angle teaches of manufacturing optical lens that are symmetric, there is no reason to expect that the method taught by Angle cannot be used to make a product of different shape. Examiner cites Holecek with similar female and ring molds for molding asymmetric glass products. Legal precedent as source of supporting changes in shape rationale; see MPEP 2144.04.IV.B. In re Dailey.
Applicant argues that the weight limitation of the molten glass gob to be 6 to 70 times the total weight of the glass-made optical component to sufficiently mold the products is not persuasive to the Examiner. In the previous and current rejection, Examiner cites that Angle and the instant claims have such similar method, mold structures, and molded product so that despite Angle not teaching the amount of initial glass gob required, there is a minimum amount of glass required to operate Angle as well as that Angle is designed to operate for excess overflow molten glass. Because the structural limitations of the apparatus are tied into the operation of the apparatus as claimed in a method, the Examiner has reasonable belief that the manner of operating the Angle’s apparatus would be the same as the instant claim. See MPEP 2114.II.
	Applicant argues that the flat surface of Angle functionally changes the operation of the method when compared to the instant claim. In the current rejection, Examiner specifies that the male mold/cap can be interpreted as convex and the receiving region of the female mold can be interpreted as concave. Because of the similarities of the process and similar result, the Examiner is not persuaded that the curvature/inclination of either mold makes a functional difference. Though not relied upon, Okada teaches of the incline surfaces to inject the molten glass into each mold and simultaneously cutting the molded product when complete. See MPEP 2144.04.IV.B.
	Applicant argues that the rejection of claim 10 is beyond the scope of routine experimentation. The Examiner is not persuaded because the instant specification teaches of multiple trials with different weights of initial glass gob in [0106-107] (of the pre-grant publication) reading on routine experimentation. Because Angle and other references such as Chao teaches of overfilling the mold and Okada injecting molten glass with a screw extrusion to a specified pressure, there is prior art to suggest of introducing an excessive glass gob compared to the final product weight. Finding the optimal amount of glass gob is not novel as evidenced by the instant application.
	Examiner maintains their 35 U.S.C. 103 rejection of claims 8 and 10.

Claim Interpretation
Claim 8 includes structural limitations in the preamble of a method claim. Note that to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31.

Claim Objections
Claim 8 is objected to because of the following informalities: 
Claim 8 Col. 2 Line 10 recites “a main space in the molding mold” which was introduced in Col. 1 Line 18.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Angle et al (US-3844755-A) and further in view of Holecek et al (US-4139358-A), Akamatsu et al (JP-2005145777-A, English translation provided by Espacenet), and Okada (US-5904746-A).
Regarding claim 8, Angle teaches of a method for molding a glass-made optical component having a three-dimensional shape by using a mold (abstract), the mold comprising a female mold (mold insert 52) of at least one molding mold for molding the glass-made optical component on an outer peripheral portion of a concave surface of the female mold; a male mold which has a surface (cap 68) combined with the surface of the female mold; a ring mold (lower mold assembly 16, mold insert 62) which is arranged on an outer peripheral portion of the male mold; a molding mold (mold cavity 53 and 63), which is a combination of the lower mold formed on the outer peripheral portion of the female mold and the upper mold formed on the ring mold, forms (i) a main space which has a shape corresponding to the shape of the glass-made optical component, (ii) an additional space which is formed outside the main space so that the molten glass gob can flow into the additional space (outlet sprue, Col. 6 Line 57-58) and (iii) a bored hole formed on at least one of the lower mold and the upper mold of the molding mold so that air pressed by the molten glass gob is released from the main space (outlet sprue, Col. 6 Line 55-57), wherein a molten glass gob introduced into the surface of the female mold is configured to be pressed by the male mold surface so that the molten glass gob is injected into a space formed between the lower mold and the upper mold of the at least one molding mold (Col. 7 Line 28-34).
Angle teaches the method comprising: (1) a process of introducing the molten glass gob, into a central part of the surface of the female mold on which the lower mold of the molding mold for molding the glass-made optical component is provided at the outer peripheral portion (Col. 7 Line 28-30); (2) a process of lowering the ring mold to be in contact with the female mold (Col. 7 Line 38-40) so that the upper mold of the molding mold formed on a lower surface of the ring mold is in contact with the lower mold of the molding mold formed on the outer peripheral portion of the female mold to form a main space in the molding mold, the main space having the shape corresponding to the shape of the glass-made optical component; (3 and 4) a process of pressing the molten glass gob so that the gob flows the surface of the female mold and the molten glass gob is inject and filled into the main space and the additional space formed in the molding mold through an inlet (Col, 7 Line 58-63) and the air pressed by the molten glass gob is released from the main space through the bored hole (Col. 6 Line 55-57); (5) a process of pulling the male mold and then the ring mold upward after the temperature of the molten glass gob injected in to the molding mold becomes equal to or lower than an annealing point of the molten glass and the molten glass is solidified (Col. 7 Line 65-Col. 8 Line 7); (6) a process of removing a solidified glass molded body formed in the space of the female mold, the male mold, the ring mold and the molding mold (Col. 8 Line 8-10).
Angle does not expressly teach that their glass-made optical component has a three-dimensional shape that is not point symmetrical and that is asymmetrical at least any one of up and down, left and right, or front and back; however, Angle teaches that their molding process enables the molten glass gob to conform to the shape of the mold cavities (Col. 2 Line 35-44). Though Angle teaches making lens, their method is not limited to lens designs. For example, in related plunger molded glass article art, Holecek teaches of making asymmetric article using a male mold (plunger, Col. 3 Line 34-44). Because of the similarities between Angle and Holecek, it would be obvious to one of ordinary skill in the art at the time of invention that the three-dimensional shape of the glass-made optical component not being point symmetric and is asymmetric at least any one of up and down, left and right, or front and back is within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination. See MPEP 2144.04.IV.B. In re Dailey.
Regarding the female mold having a concave surface and the male mold having a convex surface, Angle can be interpreted to have the male mold (cap 68) be a convex surface and the receiving region of the female mold (mold insert 52) be a concave surface.
Regarding the bored hole diameter, Angle teaches of the outlet sprue that achieves both the additional space and air release of the bored hole. Angle does not teach of a separate bored hole with specified diameter range. In related molding glass art, Akamatsu teaches of providing the mold with though-hole with a predetermined diameter size so that gas can sufficient vent and distort the molded product [0006]. It would be obvious to one of ordinary skill in the art at the time of invention to have bored holes of appropriate size to release air trapped in the main space. 
Regarding introducing the molten glass gob whose weight is 6 to 70 times heavier than the total weight of the glass-made optical component, Angle teaches of supplying excess glass to flow out of the mold cavity with the inclusion of the outlet sprues (Col. 6 Line 54-57) . It would be obvious to one of ordinary skill in the art at the time of invention that the introduced glass gob weight in the claimed range to sufficiently fill the mold cavities. Because of the similarities between the method and apparatus of Angle compared to the instant claims, it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977),  In re Spada, 15 USPQ2d 1655, 1658 ( Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. in re Best, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2114.II. for additional clarification.
Regarding cutting the molded glass-made optical component formed in the molding mold, Angle teaches that the sprues are designated cutting areas of the glass-made optical component (Col. 2 Line 50-54). Angle does not expressly teach cutting the molded glass-made optical component after being formed in the molding mold. In related injecting molten glass into mold cavity art, Okada teaches of cutting the molded glass-made optical component formed in the molding mold (Col. 8 Line 42-45). It would be obvious to one of ordinary skill in the art at the time of invention to cut the excess glass from the molded component to complete the final product.


Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Angle et al (US-3844755-A), Holecek et al (US-4139358-A), Akamatsu et al (JP-2005145777-A, English translation provided by Espacenet), and Okada (US-5904746-A) as applied to claim 8, and further in view of Chao et al (US-20170017018-A1).
Regarding claim 10, according to modified Angle of claim 8, Okada teaches of a substantially similar female/male/ring mold assembly paired with a molten glass injection assembly to completely fill the mold cavity (Col. 7 Line 36-60, Fig. 9), supplying an unspecified amount of molten glass to the female mold from a crucible that holds a large amount of molten glass material (Col. 3 Line 6-10). In related press molding of multiple glass products art, Chao teaches that the additional space (spillway similar to the outlet sprue of Angle) enables excess glass material to flow away to reduce unwanted deviation and increased precision of the molded. Despite the combination of references not specifying the weight of the molten glass gob to be 8 to 70 times heavier than the total weight of the glass-made optical component, it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as initial glass gob weight through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP-2002274870-A teaches of supplying more glass than the volume of the mold cavity
JP-2002114529-A, US-4132538-A, JP-2002097025-A, US-3214258-A teach of molding/injection molding/plunger molding of glass with additional vents to allow gas trapped in the mold to escape
US-3814593-A teaches that the mold should weigh multiple times heavier than the glass product for best result

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741